F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         OCT 17 2001
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
              Plaintiff - Appellee,                      No. 01-2140
 v.                                           (D.C. No. CIV-98-1236 JP/KBM)
 FERNANDEZ SANDOVAL,                                  (D. New Mexico)
              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



       After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is an appeal from a § 2255 motion directed exclusively to a claim of

ineffective assistance of counsel. After an extensive evidentiary hearing and full

briefing, the magistrate judge recommended that the motion be denied. The trial


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
court adopted the magistrate judge’s report and dismissed with prejudice. It also

denied a certificate of appealability. Appellant has renewed his request in this

court.

         The issue was well briefed on appeal by Appellant’s counsel. The

government did not file a brief. 1 We have reviewed the brief on appeal. No

challenge is made to the findings of fact proposed by the magistrate judge–only the

conclusion that the facts do not satisfy the requirements of Strickland v.

Washington, 466 U.S. 668 (1984).

         After full consideration, we agree with the conclusions reached by the

magistrate judge as adopted by the trial court. We can add nothing of significance

to the thorough opinion of the magistrate judge.

         We grant the certificate of appealability and affirm the trial court’s order

dismissing the action with prejudice.

         AFFIRMED.

                                                  Entered for the Court



                                                  Monroe G. McKay
                                                  Circuit Judge




        We deny Appellee’s “Motion to Stay Requirement that the Government
         1

File Its Answer Brief Pending Ruling on Appellant’s Application for Certificate
of Appealability” as moot.

                                            -2-